DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is responsive to Application No. 16/789,589 filed on February 13, 2020. Claims 1-36 are subject to examination.

Drawings
3.	Figures 2-10 (note that according to the Drawings submitted on 02/13/20, Figure 1 is a Prior Art and has Blocks 14 and 18; since Figures 2-10 are linked to the Block 18 of Figure 1, all these Figures are considered to be the Prior Art) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.

Claim Objections
4.	The following claims are objected to because of the following informalities: 
claims 1, 9, 11, 14, 16, “input” should be replaced with “input terminal”;
in claims 1 & 23, “a change has occurred” should be replaced with “occurrence of a change”;
in claim 5 “the bit” should be replaced with “a bit of said plurality of bits”; and
in claims 11 & 16 “the application” should be replaced with “an application”.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant Admitted Prior Art (AAPA).

Regarding claims 1 & 23, AAPA teaches a circuit and a method (Figure 1), comprising: an input configured to receive a continuous time digital signal processing (CT DSP) token  comprising a first signal indicating a change has occurred (Figure 1: 16a) and a second signal Figure 1: 16b); an amplitude generation circuit that generates an amplitude value x in response to said token (Figure 1: 18 & Figure 2: 18); and a power estimation circuit configured to generate a digital power signal as a function of said amplitude value x using the following formula: x2 ± 2x +1 (Figure 2: 104 & Figure 3: 104).

Regarding claims 2-22 & 24-36, AAPA further teaches the limitations of these claims in Figure 1, Block 18 (Figures 2-10).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
I. Kurchuk (US 2013/0057423 A1) discloses a CT-DSP in Figure 2A.
II. Patil (IEEE –See PTO-892 “U”) discloses a CT-ADC, CT-DSP & CT-DAC in Figure 3.

9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633